Name: Commission Regulation (EEC) No 1071/88 of 22 April 1988 amending Regulation (EEC) No 1787/87 introducing the buying-in of beef in respect of certain Member States and qualities and fixing the buying-in prices for beef
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 104/30 Official Journal of the European Communities 23 . 4. 88 COMMISSION REGULATION (EEC) No 1071/88 of 22 April 1988 amending Regulation (EEC) No 1787/87 introducing the buying-in of beef in respect of certain Member States and qualities and fixing the buying-in prices for beef 2226/78 (*), as last amended by Regulation (EEC) No 797/88 (6), the buying-in prices should be replaced, on the basis of the data and prices available to the Commission, according to the Annex to this Regulation, HAS ADOPTED THIS REGULATION : rHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 3905/87 (2), and in particular Article 6a (4) thereof, Whereas Commission Regulation (EEC) No 1787/87 (3), is last amended by Regulation (EEC) No 1001 /88 (4), introduced the buying-in of beef in respect of certain Member States or regions thereof and quality groups, and fixed the buying-in prices in the beef sector ; Whereas, pursuant to the abovementioned Article 6a (4) and to Article 3 (2) of Commission Regulation (EEC) No Article 1 Annex II to amended Regulation (EEC) No 1787/87 is hereby replaced by the Annex hereto. Article 2 This Regulation shall enter into force on 2 May 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 April 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148 , 28 . 6 . 1968 , p. 24. (2) OJ No L 370, 30 . 12. 1987, p. 7. 0 OJ No L 168 , 27 . 6 . 1987, p. 22 . (4) OJ No L 99, 16 . 4. 1988, p. 29 . 0 OJ No L 261 , 26. 9 . 1978, p . 5. M OJ No L 81 , 26 . 3 . 1988 , p . 43 . 23 . 4. 88 Official Journal of the European Communities No L 104/31 ANNEX Buying-in price in ECU per 100 kilograms carcase weight Quality (category and class) Equivalent carcase price Forequarter price straight cut (') pistola cut (2) AU2 307,803 246,242 230,852 AU3 303,575 242,860 227,681 AR2 304,362 243,490 228,272 AR3 300,002 240,002 225,002 A02 282,141 225,713 211,606 A03 277,854 222,283 208,391 CU2 316,328 253,062 237,246 CU3 311,983 249,586 233,987 CU4 303,293 242,634 227,470 CR3 299,551 239,641 224,663 CR4 290,843 232,674 218,132 C03 276,121 : ... 220,897 207,091 (') Conversion coefficient 0,80 . (2) Conversion coefficient 0,75.